DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bit has a predetermined geometry for contacting a workpiece, the predetermined geometry of the bit including the pin, non-cutting tip, flat shoulder, and curved transition; and wherein the bit is configured to maintain the predetermined geometry during a friction bit joining operation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the bit is configured to maintain the predetermined geometry during a friction bit joining operation is not explicitly or implicitly disclosed in the original disclosure.  The disclosure does not state there is no deformation occurring when the bit is stirred into the material. Therefore, this is considered new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 21-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Werkmeister et al. (CN107771110 A1 from IDS filed 2/11/2022).
Regarding claim 1, Werkmeister discloses a tool for friction bit joining a workpiece material, the tool comprising: a bit rotatable around a rotational axis, the bit having: a pin having a face and a face angle between the face and the rotational axis; the pin configured to friction stir the workpiece material and displace the workpiece material radially outward as the pin friction stirs the workpiece material (see description of figure 6a in English translation- the softened material rises in the friction welding process); a non-cutting tip protruding axially from the face of the pin; and a top surface opposite the pin with at least one feature recessed in the top surface, the at least one feature configured to transmit torque to the bit to rotate the bit around the rotational axis; a flat shoulder between the pin and the top surface, the flat shoulder configured to contain workpiece material displaced by the pin (can be seen in figure 6a, there is material contained in an area where the shoulder is located); and a curved transition between the pin and the flat shoulder, the curved transition configured to direct workpiece material displaced by the pin toward the flat shoulder (since Werkmeister discloses that the material rises during the stirring process and that it is shown in figure 6a that the material is at the shoulder, then it is the Examiner position that the curved transition directs material displaced by the pin), wherein the curved transition is curved along the rotation axis (shown below).  
Regarding claim 2, Werkmeister discloses the top surface of the bit includes an outer periphery; and wherein the at least one feature is radially inward of the outer periphery of the top surface (shown below).  
Regarding claim 3, Werkmeister discloses that the non-cutting tip including a flat lower surface and an axial side surface; wherein the face angle is less than ninety degrees; and wherein the bit includes a lower curved transition between the face of the pin and the axial side surface of the non-cutting tip, wherein the lower curved transition is curved along the axis of rotation.  When viewing the bit from the bottom, the bit is curved (cylindrical) between the tip side surface and the face.  The curved surface is in the axial direction.  
Regarding claim 4, Werkmeister discloses that face angle being less than ninety degrees (shown below).  
Regarding claim 5, Werkmeister discloses the face (sharp corner between angle and vertical) of the pin having one or more surface features configured to engage and flow workpiece material.  
Regarding claim 8, Werkmeister discloses that the face is frustoconical (shown below).  
Regarding claim 9, Werkmeister discloses a tool for friction bit joining, the tool comprising: a driver 40 having: a driver body 42 rotatable around a rotational axis; and at least one mechanical interlocking feature 56 protruding from the driver body (figures 3-4); and a bit to be coupled to the driver, the bit 10 comprising a pin having a face and a face angle between the face and the rotational axis, the bit further including a noncutting tip, protruding axially from the face of the pin and a top surface opposite the pin, the top surface including at least one complementary interlocking feature recessed in the top surface and configured to transmit torque to the bit from the at least one mechanical interlocking feature to rotate the bit around the rotational axis, the pin configured to friction stir the workpiece material and displace the workpiece material radially outward as the pin friction stirs the workpiece material (see description of figure 6a in English translation- the softened material rises in the friction welding process); wherein the bit includes a flat shoulder between the pin and the top surface, the flat shoulder configured to contain workpiece material displaced by the pin (can be seen in figure 6a, there is material contained in an area where the shoulder is located); and wherein the bit includes a curved transition between the pin and the flat shoulder, wherein the curved transition is curved along the rotational axis, the curved transition configured to direct workpiece material displaced by the pin toward the flat shoulder (since Werkmeister discloses that the material rises during the stirring process and that it is shown in figure 6a that the material is at the shoulder, then it is the Examiner position that the curved transition directs material displaced by the pin) (shown below).  
Regarding claim 10, Werkmeister discloses that the driver further comprising at least one cutter (corner edge of the protrusion 56) configured to rotate around the rotational axis.  
Regarding claim 11, Werkmeister discloses a cutting edge (edge of protrusion 56) of the cutter being positioned axially even with the top surface of the bit.  
Regarding claim 21, Werkmeister discloses a tool for friction bit joining a workpiece material, the tool comprising: a bit rotatable around a rotational axis; the bit comprising: a pin having a face and a face angle between the face and the rotational axis; an axial side surface portion of the pin; a non-cutting tip protruding axially from the face of the pin; a top surface opposite the pin and including a rotary drive structure 40; a flat shoulder between the pin and the top surface; a lower flat annular surface portion of the flat shoulder; and a curved transition connecting the axial side surface portion of the  pin and the lower, lath annular surface portion of the flat shoulder, wherein the curved transition is curved in along the rotational axis (shown below, figure 3).  
Regarding claim 22, Werkmeister discloses wherein the non-cutting tip includes a flat lower surface and an axial side surface; wherein the face angle is less than ninety degrees; and wherein the bit includes a lower curved transition between the face of the pin and the axial side surface of the non-cutting tip, wherein the lower curved transition is curved along the rotational axis (shown below). 
Regarding claim 23, Werkmeister discloses that the top surface of the bit includes an outer periphery; and wherein the rotary drive structure is radially inward of the outer periphery of the upper surface (figure 1b).  
Regarding claim 24, Werkmeister discloses that the face is frustoconical and the face angle is less than ninety degrees (shown below).  
Regarding claim 25, Werkmeister discloses that the rotary drive structure 40 comprises at least one protrusion 56 and at least one recess 58.
Regarding claim 26 Werkmeister discloses that the rotary drive structure comprises a plurality of recesses 58.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werkmeister et al. (CN107771110 A1 from IDS filed 2/11/2022) as applied to claims 1 and 21.
Regarding claims 6-7, Werkmeister does not specifically disclose the height of the bit.  However, this appears to be a design choice that one skilled in the art could easily determine based on the desired weld properties required.  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal height and diameter of the bit based on the processing parameters needed for the specific material being joined.  
Regarding claim 27, Werkmeister does not specifically disclose that the rotary drive structure comprises a plurality of protrusions.  However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to one skilled in the art at the time of the invention to have a plurality of protrusions to provide a more stable connection during the rotation.  


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werkmeister et al. (CN107771110 A1 from IDS filed 2/11/2022) as applied to claim 9, and further in view of Igarashi et al. (JP2015-139788 from IDS) and Kobata (JP2004-74353).
Regarding claims 12-14, Werkmeister does not disclose a driver with a magnet.  Igarashi discloses that the bit can be made of a ferromagnetic material (paragraph 0089).  Igarashi does not disclose using a magnet in the driver body and configured to apply a magnetic force to the bit in an axial direction.  However, it is known to use electromagnets in drivers to attract and hold the material to be inserted.  As shown in Kobata, an electromagnet is used in a screw driver to attract the screw that is to be secured in a workpiece.  To one skilled in the art at the time of the invention it would have been obvious to make the bit out a material that is strong and hard enough to withstand the friction welding process without getting damaged.  Furthermore, it would have been obvious to use an electromagnet in the driver of Igarashi to prevent the pin/bit from releasing prior to be inserted into the workpiece.

    PNG
    media_image1.png
    481
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    729
    media_image2.png
    Greyscale

 

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
The Applicant argues that Werkmeister lacks the flat shoulder.
The Examiner disagrees.  Flat is defined as smooth and even, without marked lumps or indentations.  The shoulder of Werkmesiter is even without lumps or indentations, therefore, it is considered flat.  
The Applicant argues that Werkmeister lacks a flat shoulder configured to contain workpiece material displaced by the pin.
The Examiner disagrees.  This is shown in figure 6a.
The Applicant argues that Werkmeister lacks a curved transition between a pin and a flat surface. 
The Examiner disagrees. This is shown in the figure provided above.  While the pin may have a different structure of the structure shown in the applicant’s figures, the broad claimed limitations are taught by Werkmeister. 
The Applicant argues that Werkmeister does not disclose the claimed subject matter of claim 21 that includes a flat shoulder between the pin and the top surface, a lower flat annular surface portion of the flat shoulder, a curved transition connecting the axial side surface of the pin and the lower, flat annular surface portion of the flat shoulder.
The Examiner disagrees. This is shown in the figure above.  As stated above, the flat surface can be a portion that is free of lumps or indentations, even and smooth.  Therefore, the portion labeled the shoulder above, meets the broad claim limitation.
The Applicant argues that Werkmeister does not disclose the limitations of claim 28.  
The new limitations of claim 28 are considered new matter because there is nothing within the current specification that states that the geometry of the claimed invention is maintained during the friction bit joining operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735